Citation Nr: 1518517	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  03-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spine disability with neurological involvement (claimed as cervical nerve damage with decreased strength of both arms), including as a result of in-service explosive impact.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA), Roanoke, Virginia, Regional Office (RO).

In October 2003, the Veteran and his spouse testified before a Decision Review Officer at the RO.  A hearing transcript is of record.

In April 2006, the Veteran testified before the undersigned acting Veterans Law Judge sitting at the Board in Washington, DC.  A hearing transcript is of record.  In a September 2010 decision, the Board denied, in part, service connection for cervical nerve damage with decreased strength of both arms and bilateral hip disability.  The Veteran appealed the September 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 memorandum decision, the Court affirmed the September 2012 Board decision in part, and remanded the issues of service connection for cervical nerve damage with decreased strength of both arms and a bilateral hip disability for further consideration.  In March 2013 and August 2014, the Board remanded the matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  It is noted that, subsequent to the Board's September 2010 decision, the Veteran appointed a private attorney to represent him in these matters.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file.  The VA electronic file is maintained in the Veterans Benefits Management System (VBMS) (VA's electronic system for document record keeping).  A March 2015 Supplemental Claim for Compensation requests (1) an increased evaluation for the Veteran's service-connected degenerative disc disease of the lumbar spine; and, (2) to reopen the previously denied claim of service connection for type 2 diabetes.  These claims are referred to the RO for appropriate action.  

Lastly, the Board notes that the neck/nerve claim has been reframed to more broadly reflect the benefit sought on appeal.


FINDINGS OF FACT

1.  A cervical spine disability with or without neurological involvement is not shown in service and is not etiologically related to service to include any incident of service; degenerative joint disease of the cervical spine is not shown within the initial post separation year and is not etiologically related to service, to include any incident of service; and a neurological disorder of the cervical spine is not shown at any time during this appeal.

2.  A chronic disability of the right and/or left hip is not shown in service and arthritis is not shown within the initial post separation year; aseptic necrosis and avascular necrosis are shown many years after service, and the hip disorders are not etiologically related to service to include any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disability with neurological involvement (claimed as cervical nerve damage with decreased strength of both arms), including as a result of in-service explosive impact, are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§  3.303, 3.304(d) (2014).

2.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§  3.303, 3.304(d) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to, upon receipt of a complete or substantially complete application for benefits, specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA met its duty to notify.  VA sent to the Veteran VCAA letters dated in July 2002, April 2005, and December 2008.  Following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claims in August 2014, affording due process of law.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records to include service treatment records (STRs) and records associated with a Social Security Administration (SSA) disability claim.  These have been associated with the claims file.  VA afforded the Veteran VA medical examinations and obtained opinions in these matters.  VA provided the Veteran a hearing on appeal.

The record shows that VLJ conducting the hearing on appeal in April 2006 complied with the provisions of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ fully identified the issues on appeal and obtained relevant testimony that formed the basis for the Board's decision and remand dated in June 2006.

Lastly, the Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  It is noted that the Board's June 2006 decision granted the claims to reopen the previously denied claims for service connection for bilateral hip disability, and remanded this matter along with the cervical nerve damage claim for additional evidentiary development in light of the testimony received in April 2006.  The claims were subsequently remanded again for evidentiary development.  The most recent VA examination and medical opinion dated in 2013 along with the 2014 addendum is adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination report reflects that diagnoses and opinions which are consistent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus , the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment, supra.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims. 

II.  Claims for Service Connection

The Veteran seeks service connection for cervical nerve damage with decreased strength of both arms and bilateral hip disorder, which he maintains is related to his active service, including as a result of falling down the hatch of an armored personnel carrier (APC) during an explosion in-service (in-service explosive impact).  However, the Veteran also averred that his aseptic necrosis of the hips was due to constant combat patrols and being wet from water all the time while in Vietnam.  See VA Form 9 (November 1997).

At his October 2003 hearing, the Veteran's representative stated that, in March 1969, a rocket propelled grenade (RPG) hit a tree in front of the Veteran's APC "forcing" the Veteran "down through the hatch, hitting the seat with the back, in which the blunt of the force was directed at the lower portion of his back."  He argued that the "explosive impact" of the RPG caused a "whiplash reaction."  Transcript at 2, 4.  He later stated that the Veteran was "blown down into the bottom of the APC" during the RPG attack.  Transcript at 5.  He stated that the Veteran injured his neck, back, and hips in this incident.  Transcript at 6.  The Veteran acknowledged a history of alcoholism and work-related injuries to the hips.  Transcript at 9, 11.  The representative argued that there was "whiplash" from the explosive impact.  Transcript at 6.  The representative suggested that the Veteran's carpal tunnel syndrome (previously denied by the RO) may be related to the Veteran's cervical injury from the blast.  Transcript at 9.

At his April 2006 Board hearing, the Veteran's representative noted that service connection had been established for a lumbar spine disability arising from his injury during an incident with the APC that the Veteran drove and RPG explosion.  The Veteran averred through his representative that he had a cervical spine condition and hip disability due to that incident as well.  The Veteran testified that he started to lead the company out with the APC, the commander asked him to "take us out of there," an RPG exploded "in front of me," and "drug me back down the hatch."  He stated that he hit his back and legs, and required hospitalization.  Transcript at 4-5.  Schematics of APCs were provided at the hearing.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, there must be a preponderance of evidence against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

A combat veteran is entitled to have his statements as to injuries he sustained in a combat setting accepted, under 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  That law does not by itself, however, establish a basis for the grant of service-connected disability benefits.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability and whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996).
 
Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

STRs reflect no complaints or findings for abnormal pathology of the cervical spine, nerves, or hips.  Report of separation examination dated in March 1970 reflects normal clinical evaluation of the neurologic system, spine, other musculoskeletal, and lower extremities.  The Veteran denied swollen or painful joints and neuritis on the history part of that examination.  The examiner commented that there were no profiles and "excellent-good health."

In April 1970, the Veteran filed an original VA compensation claim for wounded left arm sustained in 1969.  He did not report pain or injuries from falling down the hatch of an APC during an explosion in-service.  See VA Form 21-526e (April 1970).

Report of VA examination dated in May 1970 reflects complaints of weakness of the left forearm.  By history, the Veteran had fallen off a vehicle and landed on his back with some bruises that remain somewhat tender.  A July 1970 rating decision awarded service connection for residuals of shell fragment wound to the left forearm at the 10 percent disability level.  Report of VA examination dated in May 1975 reflects that the Veteran worked as a carpenter for the railroad.  He complained of left forearm pain with weakness, but had no other complaints.

A September 21, 1988 private treatment note reflects that the Veteran was seen for hip problems and advised to treat for "probable muscle strain or pull in the abductors."  The examiner commented that "I did not go into the possibility of avascular necrosis with him at this time."  By history, the Veteran had "stepped in a hole on Monday at his job as a carpenter and that was on 9-18-88.  He states that he had the onset of left hip pain which progressively grew worse over the course of the day."  X-ray was normal except for small calcifications.  It was noted that the Veteran had changes consistent with avascular necrosis (AVN) of the left hip.  The record shows that "the patient denies any previous medical problems."  He reported a history of low back problems and that he drank 4 to 5 beers a day.

A September 23, 1988 private treatment note reflects that the Veteran was "having severe pain in his left hip since his injury on the job and on x-ray he does, indeed, appear to have the findings of aseptic necrosis in his left hip.  He was completely asymptomatic and was doing very heavy work prior to this injury."

An October 1988 private treatment note shows AVN of the left hip more than the right hip.  Private treatment records dated 1988 to 1990 reflect ongoing hips complaints and follow-up.  The assessment was aseptic necrosis of both hips and lumbar disc disease in September and October 1992.  A 1994 private treatment note reflects that the Veteran reported renewed hip pain.

VA treatment record dated in September 1994 reflects complaints involving the back and neck of about one year's duration.  He denied injury.  VA treatment records dated in 1994 reflect that the Veteran had AVN hip pain.  An October 1994 x-ray showed that the hips had not shown any significant evidence of collapse or deformation.  An October 1995 note indicated new complaint of carpal tunnel syndrome.

In January 1996, the Veteran claimed that he injured his low back when "lifting a track trying to replace the damage [sic] portion" of an APC vehicle.  He denied any back injuries since service.

A November 1996 note indicated that the Veteran "fell on the job last week" and he was taken to the company doctor.  A January 1997 note shows that the Veteran "is continuing to have difficulties with his back and neck."  The Veteran reported that the Veteran had "fell" and "landed across the rail and it hurt his back as well as his neck.  The Veteran reported pain in the low back and hips "and now also has pain in his neck with radiation into the shoulders, particularly the left."  The examiner found that the Veteran was "neurologically intact."  A February 1997 note reflects that the Veteran's prior back and hip disorders had been aggravated by the recent work injury to the point that the Veteran had been unable to "satisfactorily recover."

In March 1997, VA received from the Veteran a claim for service connection for the hips.

Report of VA examination dated in May 1997 reflects that the Veteran sought pension for arthritis of the lumbar spine and bilateral avascular necrosis.  By history, his back pain began after service and involves pain going to the hips.  He noted that he picked up a "track" in Vietnam injuring his back and had been seen for this in service.  By history, his hips began to hurt about 10 years ago.  He noted that he fell at work in 1987 and later had surgery for aseptic necrosis of the hips.  He described this as a workers' compensation injury and surgery.  The Veteran reported that his injured his hips again in 1997 when he fell on the railroad.  The Veteran told the examiner that he thought aseptic necrosis because "he had to 'lay in water in Vietnam which led to the aseptic necrosis as far as this veteran is concerned.'"  Additionally, the Veteran reported that "I am an alcoholic."  He denied alcohol use for the past 3 years.  Diagnoses were aseptic necrosis of both hips status post surgical change, degenerative disc disease of the low back, and recovering alcoholism by history.

A September 1997 private hospital discharge summary and a September 1998 Railroad Retirement Board Examination Report from Dr. S.J., indicate that the Veteran injured his cervical spine while working as a railroad carpenter in 1997.

A private medical record dated September 1997 (Dr. G.H.) reflects that the Veteran had bilateral hip pain since November 13, 1996 secondary to a fall, but that he did have some pain prior to then.  However, he later reported that the original cause of his hip problem was injury at work, and that the onset of the original pain problem was sudden.  See Patient Assessment, page 3 (dated September 1997).

A private treatment note dated December 1997 reflects as follows:

As noted several times before, the patient had preexisting multilevel degenerative disease in his neck and back, as well avascular necrosis in his hips.  All of these problems were greatly aggravated by his fall on the job and his condition has progressively deteriorated since that point.

Report of VA examination dated in December 1997 reflects a history of events in the war zone while in service.  The Veteran noted his shrapnel wound and hospitalization.  The Veteran reported that he retired on disability secondary to hip problems in 1996.

A private treatment record dated September 1998 (Dr. S.J.) reflects that the Veteran reported work as a carpenter for the railroad company for 27 years until disability in July 1997.  He complained of hip, lumbar and cervical pain that "He relates the onset of symptoms to a fall that he took on approximately November 13, 1996."  The Veteran stated that he was drilling and fell back across a railing, hitting his right hip and low back area and his neck.  He reported onset of a knot in neck the next day.  The physician stated as follows:

This patient had a fall which he attributes has precipitated severe osteoarthritic changes in both hips leading to bilateral hip prosthesis....Chronic neck pain with a large mass in the left side of his neck that probably is just a muscular mass an is planned for removal....I did not find evidence of overt nerve compression in his lower extremities or his neck area.

In January 2002, the Veteran filed a claim for multiple disorders to include avascular necrosis of the hips and cervical nerve damage with decreased strength of the upper extremities due to "whiplash of reaction to explosive impact of RPG as established of record as combat incident."  

Report of VA cervical spine examination dated in February 2007 reflects that an RPG explosion knocked him backward down the hatch of his APC in service.  The Veteran reported that he had immediate pain and stiffness in his neck.  He complained of a weak neck and aching from neck to shoulders with weakness of the shoulder and bilateral arms.  Mild degenerative joint disease of the cervical spine was shown by x-ray.

Report of VA hip examination dated in February 2007 reflects, by history, gradual onset of bilateral hip pain.  He had total hip replacement on the right in September 1997 and on the left in February 1998.  X-ray showed no acute abnormality.  The assessment was bilateral hips status post total hip replacement with prostheses in good alignment.  

A VA medical opinion dated in June 2008 reflects that the Veteran's bilateral hip disability was not related to service in view of the Veteran's history that he sustained a work-related hip injury in 1996 and the absence of any hip complaints in service.  The examiner acknowledged that the Veteran reported a history of injury when fell through a hatch on his APC, but noted that there was no treatment for injury from the fall, no physical profile, and a normal separation examination.

Report of VA neurological examination dated February 2007 reflects wrist and hand complaints, bilaterally, assessed as bilateral carpal tunnel syndrome.

A June 2009 VA examination report reflects review by a VA physician of the entire record, to include the Veteran's documented medical history, reported medical history, and clinical findings based on current evaluation of the Veteran.  The physician opined that:

It is not likely that any manifested cervical spine, upper extremity disabilities or bilateral hip disabilities in whole or in part are the result of the veteran's inservice injuries including injuries sustained during a fall, which cannot be confirmed, through the hatch of this APC as a result of explosive impact during combat.

Also, he opined that it is not likely these were the result of active service or any incident of active service.  The physician explained that the Veteran's hip problems were more likely than not due to his work-related railroad injury, noting the Veteran's self-reported history that "I cracked my right hip in 1996" while working and that he had subsequent hip replacement bilaterally.  The physician indicated that the record disclosed no indication that the Veteran had cervical spine and upper extremities problems in service based on a review of the STRs and service separation examination to include that the Veteran had not required treatment for such after his reported fall through the APC hatch and his self-report at discharge of excellent good health. 

A May 2013 VA Disability Benefits Questionnaire reflects in-person examination of the Veteran and review of the VA claims file.  The diagnoses were right and left hip replacements.  By history, hip replacements were necessitated by avascular necrosis to both hip joints.  The Veteran reported a 28 year work history with the railroad and a cracked right hip due to injury at work, a workers' compensation injury case per the Veteran.  Also, degenerative joint disease of the cervical spine was diagnosed.  This condition was first shown in about 1980 per the Veteran.  By history, an RPG exploded causing the Veteran to fall through a hatch of an APC.  The Veteran denied treatment or care at the time of the initial injury because he was in the field although he received treatment for shrapnel wounds at the time.  He reported he first sought neck treatment/care around 1980.

Objectively, examination in May 2013, there were x-ray findings for degenerative changes of the cervical spine but no acute fracture or dislocation.  A peripheral nerves examination revealed no diagnosis for a peripheral nerve condition or peripheral neuropathy.  The Veteran denied having been diagnosed with any nerve condition of either arm, but stated that his fingers tingle at times.

The May 2013 VA examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness based on a review of the Veteran's medical history and record.  Specifically, the examiner noted that there was no in-service treatment for either hip or the cervical spine to include an upper extremity neurological problem; and that the discharge physical showed no residual condition of the hips, cervical spine or upper extremities neurologically.  The examiner indicated that the cause of the Veteran's bilateral hip disorder was avascular necrosis, which was not caused by the military or events therein.  The examiner noted that the Veteran had had a history of carpal tunnel syndrome in the distant past and that there were no clinically significant findings on current evaluation, and this was likely due to repetitive use related to his occupation as a carpenter.  The examiner indicated that the cervical degenerative disease is more likely the result of aging and the wear from aging.  Lastly, the examiner stated that "The conditions of his bilateral hip, cervical spine, and right carpal tunnel are etiologically not related to military service, but more likely caused by events after military service."  He then concluded that:

Therefore, it is this examiner's opinion the veteran's cervical spine condition and upper extremity disabilities and /or bilateral hip disabilities are not the result of the veteran's in-service injuries, including injuries sustained during a fall through the hatch of his APC as the result of explosive impact during combat.

The examiner added that the Veteran's disabilities "are not in any way the result of his active service."

An August 2014 addendum to the 2013 VA examination and opinion considered the Veteran's report of continuity of symptoms since service.  The examiner stated as follows:

This examiner acknowledges the contention of continuity of symptoms but the evidence reveals these symptoms are not etiologically related to the events of a fall through an APC hatch, etc and the whole of military service.  This examiner also opines the Veteran's current disabilities of the hips and back/neck are not the types of disabilities that are consistent with the described in-service injury and/or reports of continuity of symptomatology, despite the lack of treatment at the time of the in-service injury.  In addition to the current disabilities of the hips and back/neck not being the types of disabilities consistent with the described in-service injury and/or reports of continuity of symptomatology, despite the lack of treatment at the time of the in-service injury, they are also not a delayed or eventual manifestation of conditions consistent with the described in-service injury.

This examiner has reviewed the contents related to the social security administration involving a 1996 work injury.  This examiner opines the Veteran's claimed symptoms prior to the November 13, 1996 work injury are not etiologically related to the symptoms described as a result of the work related injury. The veteran's MRI of the cervical spine then revealed degenerative joint disease and he had evidence of avascular necrosis of the hip joints, all of which are etiologically unrelated to events of military service.  Additionally, the note authored by Dr. Scott Jamison MD in volume four reveals the veteran stating to the physician the onset of symptoms to the neck, back and hips starting around November 13, 1996 while working.  There is no etiologically established relationship between events in military service and the stated onset of symptoms during his employment with the railroad.

The examiner further restated his opinion that it is less likely than not that the claimed disabilities are otherwise etiologically related to any other incident of service.   He wrote as follows:

The avascular necrosis of each hip, ultimately contributing to each hip joint replacement and the degenerative findings to the cervical spine were not caused by any event in military service. The military medical records reveal no event, to include that of falling through the hatch of an APC during a combat explosion, likely to cause avascular necrosis or the mild degenerative findings in the cervical spine.  The veteran's separation physical and his report of health at that time are both silent for residual conditions of the cervical spine, upper extremities or either hip and are also silent for conditions likely to lead to the current diagnosis of each at the present time.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for cervical spine disability with neurological involvement (claimed as cervical nerve damage with decreased strength of both arms) and bilateral hip disability.

The Board has considered the provision of 38 U.S.C.A. § 1154(b) as the Veteran is a combat veteran awarded a Purple Heart, a Combat Infantryman Badge, and a Bronze Service Star with "V" device for his service in Vietnam.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this regard, the Board accepts the Veteran's report of injury in the APC incident as described even though there is no official record of such.  However, the cervical spine disability and bilateral hip disorder shown many years after service discharge are not the result of combat injury or the types of diseases that are consistent with the conditions, hardships, or circumstances of combat service as discussed and explained below.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996).  Therefore, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) is not of benefit to the Veteran with respect to the appeal insofar as linking his current problems to service.

Cervical Spine Disability with Neurological Involvement

A cervical spine disability with or without neurological involvement is not shown in service and is not etiologically related to service to include any incident of service; degenerative joint disease of the cervical spine is not shown within the initial post separation year and is not etiologically related to service, to include any incident of service; and a neurological disorder of the cervical spine is not shown at any time during this appeal. 

STRs show no complaints of abnormal pathology of the cervical spine, neurological system to include the upper extremities and arm strength.  Service separation examination reflects normal clinical evaluation and the Veteran reported no problems with the neck, nerves of the neck, or upper extremity strength.  Neck problems are first documented more than 35 years after service around 1994 and, at that time, the Veteran reported that neck pain had been present for about 1 year.  There were no further documented complaints until January 1997 when the Veteran fell across a rail at work injuring his neck.  A treatment note indicated that he was neurologically intact.  Also, competent medical evidence has not been presented linking the Veteran's neck disorder with service, to include the incident reported by the Veteran which he believes caused his problems.  Rather, a VA medical opinion dated in May 2013 along with the August 2014 addendum reflects that his disorder is less likely than not related to service including the fall through an APC hatch due to an RPG explosion as reported by the Veteran.

To the extent that the Veteran reports continuity of symptoms dating to a fall down the hatch of an APC during an RPG attack, the Board accepts the event and injury as reported by the Veteran.  See 38 U.S.C.A. § 1154(b).  However, the Board finds that his report of continuity of symptoms is not credible when the entire body of evidence is viewed in its entirety.  STRs show no complaints or problems involving the neck, upper extremities (other than related to shell fragment injury), and cervical nerves, to include on service separation examination dated in March 1970.  The Veteran did not report problems with his neck on his original VA compensation application dated in 1970, or on the May 1970 VA examination.  The Veteran reported on his original VA examination in May 1979 that he had fallen off a vehicle landing on his back and that his back remained tender, but made no mention neck injury or problems arising from his service.  Lastly, a medical history provided by the Veteran in September 1994 during private treatment reflects neck problems of 1 year's duration, not since service.  There were no subsequent documented complaints or symptoms involving the Veteran's neck until January 1997, when the Veteran reported neck pain due to injury at work when he fell across a rail.  Based on the extensive body of evidence it is reasonable to find that the Veteran would have reported in-service injury or neck and upper extremity symptoms dating to service or service event when discussing his neck symptoms 1994 and 1997.  Collectively, the above, coupled with the many years intervening service (including the in-service injury) and the first documented complaints of neck problems weigh against the Veteran's report of continuity of symptoms dating to service, including the in-service combat event described.  The Veteran's comments and reports provided contemporaneous in time to the actual events that took place is afforded greater probative value than the inconsistent statements made years later.  

Notwithstanding the above, the Board further observes that establishing service connection under 38 C.F.R. § 3.303(b) through demonstrating continuity of symptomatology requires that a condition was "noted" during service; in this case, STRs to include the service separation examination do not "note" any condition of the neck (cervical spine) or upper extremity nerves (neurological system), to include any symptoms that may be reasonably inferred to involve the neck or nerve damage to the upper extremities.  Therefore, the Board finds that argument for service connection based on continuity of symptomatology is without merit.

The Board accepts that the Veteran is competent to report his injuries, symptoms, and treatment.  Layno, supra.  However, he is not competent to link his disorder shown many years after service to any incident of service.  Given the gap in time along with the relative complexity of the etiology underlying degenerative joint disease of the cervical spine, the Board finds that the disorder's etiology is not susceptible to lay observation, unlike a broken leg that is shown proximate in time to the injury or precipitating event.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion regarding the etiology of his current disability is not probative. 

The Board has considered the allegation of a whiplash type injury to the neck in service as result of the RPG explosion incident.  However, even if Board concedes that such a whiplash type injury in service, the evidence suggests that any neck injury incurred during service presented with no more than acute and transitory symptoms in view of the normal clinical evaluation on service separation examination in March 1970, the Veteran's denial of joint pain symptoms on his medical history at service separation in March 1970, the many years intervening service and the first documented complaints, and his report that his neck pain had been present about 1 year when seeking treatment in 1994 with no further documented complaints until after a fall at work in 1998.  This coupled with the absence of any report of disability of cervical spine with or without neurological involvement on the Veteran's original VA application for compensation soon after service separation in April 1970 weighs against a finding of a continuity of neck or neurological symptoms since service, whether from the fall down the APC hatch, a whiplash type injury, or any other event of service.

The Board assigns greater probative value to the Veteran's self-report that neck pain had its onset about one year prior to his treatment in 1994, rather than since service.  The Board believes that the Veteran's history given in connection with seeking treatment is inherently more reliable than the statements and testimony proffered for the purpose of establishing entitlement to monetary benefits.

Additionally, the Board believes that the normal service separation examination, and the negative VA medical opinion dated in 2013 along with the 2014 addendum are more probative than the Veteran's uncorroborated assertions and theories regarding the etiology of his cervical spine degenerative joint disease.  This medical evidence is more probative as it was prepared after examining the Veteran and consideration of the Veteran's medical history.  Also, the VA medical opinion (2013 and 2014) is highly probative as the report reflects examination of the Veteran after obtaining from him a medical history along with a thorough review of the documented medical history and treatment record.  Moreover, the VA medical opinion is supported by a clear rationale that reflects consideration of the Veteran's medical history and treatment records.  The examiner's finding that the Veteran's disability picture is not consistent with the described in-service injury is particularly probative because it is based on objective findings and sound medical principles.  By contrast, the Veteran has not presented any favorable medical evidence showing a nexus between the currently shown disorder and service for the Board to weigh against the negative VA medical opinion dated in 2013 and its addendum dated in 2014.

To the extent that the Veteran seeks compensation based on neurological disorder of the cervical spine, the Board finds that such a disability is not shown during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board accepts that the Veteran is competent to report neck pain, Layno, supra, but this is not a disability within the meaning of the applicable legislation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Pain, alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez, supra at 285.  While degenerative joint disease of the cervical spine has been diagnosed, as explained above, this disability is not attributable to service, including the combat event reported by the Veteran.

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert supra. at 53 (1990).


Bilateral Hip Disability

A chronic disability of the right and/or left hip is not shown in service and arthritis is not shown within the initial post separation year; aseptic necrosis and avascular necrosis are shown many years after service, and the hip disorders are not etiologically related to service to include any incident of service.  It is noted that the Veteran's alcoholism was referenced in conjunction with the findings for avascular necrosis in the 1990s.  Avascular necrosis has been defined as "morphological changes indicative of cell death and caused by ... deficient blood supply."  Washington v. Nicholson, 19 Vet. App. 362, 364 (2005) (quoting Dorland's Illustrated Medical Dictionary 1101 (27th ed. 1988)).  To the extent that the Veteran had a bilateral hip injury in service, the Board finds that any condition attributable thereto was acute and transitory, rather than chronic, in view of the normal service separation examination with no history of joint problems or arthritis, and the many years intervening service and the first documented findings for abnormal pathology of either hip-coupled with the post service evidence showing that the Veteran was engaged in highly physical work with the railroad for many years after service.

STRs show no hip complaints or findings for abnormal pathology of either hip.  Although the Veteran reported injury to the hips from falling through a hatch of an APC during a RPG explosion, report of separation examination reflects normal clinical evaluation of the lower extremities and musculoskeletal system.  Also, the Veteran denied joint pain on the history part of his service separation examination.

The Veteran is competent to report his injuries, treatment, and symptoms.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board accepts the Veteran's report of injury to the hips as described by the Veteran.  38 U.S.C.A. § 1154(b).  However, he is not competent to link the findings for avascular necrosis of the hips shown many years after service to any incident of service.  This is a complex medical matter and the etiology is not susceptible to lay observation.  See Jandreau supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Veteran's opinion has little probative value. 

The Board has considered the Veteran report of continuity of hip symptoms, pain, since the in-service injury.  However, to the extent that the Veteran reports continuity of hip pain symptoms since service, the Veteran is not credible in view of his denial of joint pain on service separation examination in March 1970, the many years intervening service and the first documented complaints of hip pain, and because the Veteran is an inconsistent historian.  It is noted that the Veteran reported in March 1997 during private treatment that his hip symptoms began 10 years earlier (roughly 1987); then the Veteran reported in 1998 that his hip pain had its onset immediately after his railroad injury in 1997; and the record includes Veteran's testimony and statements indicating that hip pain since his in-service injury during combat (ie. Falling down an APC hatch during an RPG explosion).  The Veteran has been an inconsistent historian insofar as reporting onset of hip pain with the railroad injury in connection with those proceedings and reporting onset of hip pain since an in-service injury for VA compensation purposes.  Therefore, the Veteran is not credible with regard to his report of continuity of symptoms since his combat event in service.

Notwithstanding the above, the Board further observes that establishing service connection under 38 C.F.R. § 3.303(b) through demonstrating continuity of symptomatology requires that a condition was "noted" during service; in this case, STRs to include the service separation examination do not "note" any hip condition, to include any symptoms that may be reasonably inferred to involve either hip.  Therefore, the Board finds that argument for service connection based on continuity of symptomatology is without merit.

The Board accepts that the Veteran is competent to report his injuries, symptoms, and treatment.  Layno, supra.  However, he is not competent to link aseptic/avascular necrosis of either hip, shown many years after service, to service including any incident of service.  Given that the disorder is not susceptible to lay observation, the relative complexity of the etiology underlying aseptic/avascular necrosis, and that the Veteran lacks the requisite medical expertise, the Board finds that the Veteran is not competent to opine on its origin, to include the combat event (RPG explosion causing him to fall down an APC hatch injuring hips) or circumstances consistent with his combat experiences (being wet all the time, combat patrols, etc.).  See Jandreau supra.  Therefore, the Board finds that the Veteran's opinion in this regard has little probative value. 

The Board assigns greater probative value to the Veteran's self-report in March 1997 that his hips began to hurt about 10 years earlier (ie. 1987) and the Veteran's denial of prior hip problems when presenting for hip complaints after he stepped in a hole at work in 1988.  The Board believes that the Veteran's history given in connection with seeking treatment is inherently more reliable than the statements and testimony proffered for the purpose of establishing entitlement to monetary benefits.

Also, the Board finds that the normal service separation examination and the VA medical opinion dated in 2013 along with the 2014 addendum (indicating that the Veteran's bilateral hip disability is less likely than not related to service to include the combat incident reported by the Veteran) are more probative than the Veteran's uncorroborated belief that his bilateral hip disorder is related to service.  The medical evidence is highly probative as it was prepared after examining the Veteran and consideration of the Veteran's medical history.  As for the 2013/2014 VA medical opinion, this is highly probative as the report reflects a thorough review of the voluminous claims file and consideration of the Veteran's medical history in addition to examination of the Veteran.  Moreover, the VA medical opinion is supported by a clear rationale that reflects consideration of the Veteran's medical history and treatment records.  The Veteran has not presented any favorable medical evidence showing a nexus between the currently shown disorder and service for the Board to weigh against the negative 2013/2014 VA medical opinion.

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert supra. at 53 (1990).



ORDER

Service connection for cervical spine disability with neurological involvement (claimed as cervical nerve damage with decreased strength of both arms) is denied.

Service connection for a bilateral hip disability is denied.




____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


